The opinion of the court was delivered by
Burch, J. :
The action was one to recover on a promissory note. Judgment was rendered for the defendant, and the plaintiff appeals.
The defense was that the note was executed on condition, and that the condition on which liability depended had not occurred. The evidence was conflicting, and besides that, the plaintiff contended the evidence adduced in support of the defense did no more than impeach the certainty of the obligation to pay. The solution of the controversy, therefore, depended on what facts were established, and the legal effect of the established facts.
The evidence most favorable to the defendant indicated that the note was given to take effect on condition that a tract of land be sold for an amount greater than the defendant’s investment in it, equal to the face of the note. It was not disputed that the land had not been sold. Under these circumstances the note had not become an enforceable obligation.
The judgment of the district court is affirmed.